Title: To James Madison from Alexander J. Dallas, 13 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        13 April 1815.
                    
                    The result of the conference of the Heads of Department on Genl. Jackson’s case, will be seen in the inclosed draft of a letter to the General, which is submitted to your consideration. Be so good as to return it with your instructions to alter it, or to send it in its present shape. There is no other copy of the letter. The fact of the release of Judge Hall and Mr. Dick is stated in a second communication from the latter to Mr. Monroe.
                    There are no accounts from Generals Macomb, Brown, Jackson or Gaine[s], further than I have already mentioned. General Ripley arrived this afternoon, but I have not seen him. It is said from several quarters, that he would prefer a civil appointment to a continuance in the Army; but the information seems to proceed originally from interested parties. I can easily ascertain it from himself.
                    The inclosed recommendation from Genl. Scott to brevet Captains Pentland and Smith is submitted to your decision. These recommendations will probably so multiply, as to deprive the Brevet of its complimentary character. I am, Dr Sir, most faithfully, Yr. obed Sert
                    
                        A. J. Dallas
                    
                 